DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 07/18/2022, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made using Anugu (US 20140215062 A1) in view of Tidwell (US 20180324076 A1), and further in view of Pfeifer (US 20120054527 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 12, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Anugu (US 20140215062 A1) in view of Tidwell (US 20180324076 A1), and further in view of Pfeifer (US 20120054527 A1).
Regarding Claim 1, 12

Anugu teaches:

A method, performed by a system, for managing transmission of probe messages for detection of failure in at least one of a first node, a second node and a third node (¶36 Each probe service (603a, 603b, 603m) running on a respective VVM notification server (e.g., notification servers 303a, 303b, and 303m) (first node, second node and third node) monitors the status of persistent connections (for detection of fault, once the link fails, if will be impossible to reach the node due to the failed connection, furthermore, identification of any clients not having at least one active connection with a server would refer to the detection of failure of a client node) involving the respective VVM notification server. The probe service may continuously monitor the persistent connections, periodically monitor the connections, or may monitor the connections in response to receiving a request from the bind agent (managing transmission of probe messages)

¶37 probe services in order to identify a connection fault between one or more client voicemail platforms and one or more notification servers, (all clients (node) in the voicemail platforms that could not be reached due to a failed connection will referred to as detection of failure in a node. The connection is needed to the node to function), 

wherein the system comprises at least the first node, the second node, and the third node, which are interconnected with each other, and a member list comprising identifiers of the first node, the second node, and the third node to be probed (¶23 network (401) and a number of VVM notification servers (303a, 303b, . . . ,. 303m) of a VVM server network (403) (… which are interconnected) 

¶36 Each probe service (603a, 603b, 603m) running on a respective VVM notification server (e.g., notification servers 303a, 303b, and 303m) (first node, second node and third node) monitors the status of persistent connections involving the respective VVM notification server. The probe service may continuously monitor the persistent connections, periodically monitor the connections, or may monitor the connections in response to receiving a request from the bind agent)), 


wherein the method comprises: generating a set of probe lists comprising a respective probe list for each of the first node, the second node, and the third node (¶36-37 Each probe service (603a, 603b, 603m) (probe list) running on a respective VVM notification server (e.g., notification servers 303a, 303b, and 303m) (first node, second node and third node) monitors the status of persistent connections involving the respective VVM notification server,

the probe service (603a, 603b, 603m) transmits to the bind agent a response message (625a, 625b, 625m) including a list of the VMSP system IDs with which the respective VVM notification server (e.g., notification servers 303a, 303b, or 303m) has active connections., 

wherein the respective probe list indicates an order and/or a frequency of probing for each node, and wherein for each of the first node, the second node, and the third node (¶36 The probe service may continuously monitor the persistent connections, periodically monitor the connections,), 

the respective probe list is generated according to a procedure taking said each of the first node, the second node, and the third node and the member list as input (¶36 probe service (603a, 603b, 603m) (respective probe list) running on a respective VVM notification server (e.g., notification servers 303a, 303b, and 303m) monitors the status of persistent connections involving the respective VVM notification server, including a list of the VMSP system IDs (member list as inputs) with which the respective VVM notification server (e.g., notification servers 303a, 303b, or 303m) has active connections), 

and transmitting by each of the first node, the second node, and the third node, the respective probe message to a respective node according to the respective probe list generated by the procedure, to detect failure in any of the first node, the second node, and the third node based on whether a response to the respective probe message is received within a time period, wherein in a same time interval, each of the first node, the second node, and the third node are probed (¶36 probe service (603a, 603b, 603m) (respective probe list) running on a respective VVM notification server (e.g., notification servers 303a, 303b, and 303m) monitors the status of persistent connections involving the respective VVM notification server, including a list of the VMSP system IDs (member list as inputs) with which the respective VVM notification server (e.g., notification servers 303a, 303b, or 303m) has active connections)

Anugu does not teach:

thereby configuring said each of the first node, the second node, and the third node for transmission of a respective probe message in a set of time intervals, wherein the procedure used by each of the first node, the second node, and the third node is the same procedure, but the input to the procedure is different for each of the first node, the second node, and the third node, wherein the set of probe lists is coordinated and any node of the member list is probed by only one other node in the member list in each time interval 

synchronizing the transmission of the respective probe message, wherein the synchronization is triggered by a respective internal timer in each of the first node, the second node, and the third node; 

Tidwell teaches:

thereby configuring said each of the first node, the second node, and the third node for transmission of a respective probe message in a set of time intervals, (¶16 nodes 104 and 110, latency probes (first node, second node and third node) can include latency probes for every priority classification, can be transmitted periodically (transmission of a respective probe message in a set of time intervals), 

wherein the procedure used by each of the first node, the second node, and the third node is the same procedure, but the input to the procedure is different for each of the first node, the second node, and the third node (¶4 probes (e.g., Y.1731 Delay Measurement Messages (DMMs)) to collect delay measurements of a network at different classes of service (COS) (input to the procedure is different for each of the first node, the second node, and the third node), ¶14 multiple latency probes, each having a different priority code, are transmitted along a path from a source node to a target network node), 

wherein the set of probe lists is coordinated and any node of the member list is probed by only one other node in the member list in each time interval  (¶20 node 102 transmits multiple probes 120 to target node 106, to monitor network performance between the source node 102 and the target node 106 over a period of time, operation center 108 can generate the latency probes according to a schedule, The probes 120 are transmitted sequentially one after another (set of probe lists is coordinated) ¶28 for probing an intermediate network node at a specific priority classification, ¶16 probes can be transmitted periodically to monitor network performance between the source node 102 and the target node 106 over a period of time). 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anugu in light of Tidwell in order for transmitting, to a target network node and by a source node, multiple latency probes each having a different priority code, and receiving, from the target network node and by the source node, a response to each of the transmitted latency probes (Tidwell ¶3). 

Anugu-Tidwell does not teach:

synchronizing the transmission of the respective probe message, wherein the synchronization is triggered by a respective internal timer in each of the first node, the second node, and the third node; 

Pfeifer teaches:

synchronizing the transmission of the respective probe message, wherein the synchronization is triggered by a respective internal timer in each of the first node, the second node, and the third node (¶48 each of the nodes 112 can synchronize their internal timers, messages (probe messages) from gateway 105 to each of the nodes 112 can be used to provide system status, configuration, and control settings for the nodes of WSN 110); 
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anugu-Tidwell in light of Pfeifer in order for deploying wireless sensor devices for collecting system information, including power consumption information, at different locations and levels in a data center or facility, and then using the system information to manage the capacity and consumption of electrical power within the data center (Pfeifer ¶39).


Regarding Claim 23
Anugu-Tidwell-Pfeifer teaches:

The method according to claim 1.

Anugu teaches:

A computer program, stored on  non-transitory computer readable medium and comprising computer readable code units which when executed on each node of a system, comprising a first node, a second node, a third node cause the system  to perform a method according to claim 1 (¶45 embodied in a non-transitory or other type of machine readable medium ¶36 Each probe service (603a, 603b, 603m) running on a respective VVM notification server (e.g., notification servers 303a, 303b, and 303m) (first node, second node and third node) monitors the status of persistent connections (for detection of fault) involving the respective VVM notification server. The probe service may continuously monitor the persistent connections, periodically monitor the connections, or may monitor the connections in response to receiving a request from the bind agent (managing transmission of probe messages )


Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Anugu-Tidwell-Pfeifer as applied to claim 1 above, and further in view of Liu (US 20180302305 A1).


Regarding Claim 8, 19
Anugu-Tidwell-Pfeifer does not teach:

The method according to claim 1, wherein the procedure used by said each node when generating the respective probe list is the same procedure for the nodes.

Liu teaches:

The method according to claim 1, wherein the procedure used by said each node when generating the respective probe list is the same procedure for the nodes (¶44 central controller to generate probe lists, ¶88-89 probing job lists are generated such that at least one server agent in each hierarchical group (e.g., rack, data center, or availability zone) probes fewer than all of the other server agents in the hierarchical group ¶100 the agents running on the participating servers generate probes and collect traces in response to receiving probing job lists from the controller 180, ¶102 generation of probe lists may be performed in a distributed manner among multiple agent, a data center-level controller may be installed in each of the data centers 320A-320F and distribute data center-level probe lists to the servers in the controller's data center).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anugu-Tidwell-Pfeifer in light of Liu in order to  provide a method and apparatus for an automated network troubleshooting system for use in data centers (Liu ¶1).



Claims 2, 3, 4, 5, 6, 7, 14, 15, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anugu-Tidwell-Pfeifer as applied to claim 1 above, and further in view of Liang (US 20080104218 A1).


Regarding Claim 2, 13
Anugu-Tidwell-Pfeifer teaches:

The method according to claim 1.

Anugu-Tidwell-Pfeifer does not teach:

The method according to claim 1, wherein the respective probe list for said each node indicates an order of nodes, neighboring to said each node, thereby causing said each node to probe by transmission of the respective probe message towards one neighboring node according to the order in each time interval of the set of time intervals.

Liang teaches:

The method according to claim 1, wherein the respective probe list for said each node indicates an order of nodes, neighboring to said each node (¶23 membership information may be maintained at each node by exchanging membership information with other nodes ¶65 Each node maintains some membership entries (member list) for the root group, which is exchanged (managing a member list) in the gossip message between parent and child groups (order of nodes) ¶60 node id for each node

¶63 nodes periodically exchange membership information with each other. Such exchange allows nodes to learn about newly joined nodes, and to update liveness estimate (i.e., the age) for existing membership entries. There are three kinds of membership exchange messages. First, when a node heartbeats with its right neighbor, it will piggyback some membership information in the message. Second, a node will periodically select a random member in its group for membership exchange, in a way similar to the gossip protocol), 

thereby causing said each node to probe by transmission of the respective probe message towards one neighboring node according to the order in each time interval of the set of time intervals (¶23 A message may be sent periodically from each node to a neighbor of each node for failure detection).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anugu-Tidwell-Pfeifer in light of Liang in order to provide management of networks and, more particularly, techniques for membership management of network nodes in a tree structure (Liang ¶1),
 

Regarding Claim 3, 14
Anugu-Tidwell-Pfeifer -Liang teaches:

The method according to claim 1.

Liang teaches:

The method according to claim 1, wherein the first node is configured for coordinating an update of the member list with the second and third nodes (¶63 nodes periodically exchange membership information with each other. Such exchange allows nodes to learn about newly joined nodes, and to update liveness estimate (i.e., the age) for existing membership entries. There are three kinds of membership exchange messages. First, when a node heartbeats with its right neighbor, it will piggyback some membership information in the message. Second, a node will periodically select a random member in its group for membership exchange, in a way similar to the gossip protocol), 

wherein the second and third nodes are configured for reporting of results relating to the transmission of the respective probe message, wherein the method comprises: when no response to any one of the probe messages is received within a time period indicating allowable response time for nodes in the network, transmitting, by the second or third node to the first node, a report indicating that no response to the respective probe message was received within the time period, wherein the report comprises an indication of the respective node that failed to respond within the time period (¶23 If the given node is unresponsive to a defined number of messages, a node failure may be reported to other nodes in the group to which the given node belongs, membership information may be maintained at each node by exchanging membership information with other nodes)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anugu-Tidwell-Pfeifer in light of Liang in order to provide management of networks and, more particularly, techniques for membership management of network nodes in a tree structure (Liang ¶1), 


or when no response to the respective probe messages transmitted by the first node is received within a time period indicating allowable response time for nodes in the network, updating, by the first node, the member list by excluding the respective node that failed to respond from the member list.

Regarding Claim 4, 15
Anugu-Tidwell-Pfeifer -Liang teaches:

The method according to claim 1.

Liang teaches:

The method according to claim 3, when the transmitting, by the second or third node, of the report has been performed, wherein the method comprises: receiving, by the first node, the report, and updating, by the first node, the member list by excluding the respective node given by the indication(¶23 If the given node is unresponsive to a defined number of messages, a node failure may be reported to other nodes in the group to which the given node belongs, membership information may be maintained at each node by exchanging membership information with other nodes)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anugu-Tidwell-Pfeifer in light of Liang in order to provide management of networks and, more particularly, techniques for membership management of network nodes in a tree structure (Liang ¶1), 


Regarding Claim 5, 16
Anugu-Tidwell-Pfeifer -Liang teaches:

The method according to claim 3.

Liang teaches:

The method according to claim 3, wherein the method comprises: transmitting, by the first node, information relating to the updated member list to the second or third node (¶63 nodes periodically exchange membership information with each other. Such exchange allows nodes to learn about newly joined nodes, and to update liveness estimate (i.e., the age) for existing membership entries. There are three kinds of membership exchange messages. First, when a node heartbeats with its right neighbor, it will piggyback some membership information in the message. Second, a node will periodically select a random member in its group for membership exchange, in a way similar to the gossip protocol), 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anugu-Tidwell-Pfeifer in light of Liang in order to provide management of networks and, more particularly, techniques for membership management of network nodes in a tree structure (Liang ¶1),


Regarding Claim 6, 17
Anugu-Tidwell-Pfeifer -Liang teaches:

The method according to claim 5.

Liang teaches:

The method according to claim 5, wherein the information relating to the updated member list comprises one or more of: the updated member list, and 

the indication of the respective node that failed to respond, thereby enabling the second or third node to exclude the respective node given by the indication from its member list (¶23 If the given node is unresponsive to a defined number of messages, a node failure may be reported to other nodes in the group to which the given node belongs,¶63 nodes periodically exchange membership information with each other. Such exchange allows nodes to learn about newly joined nodes, and to update liveness estimate (i.e., the age) for existing membership entries. There are three kinds of membership exchange messages. First, when a node heartbeats with its right neighbor, it will piggyback some membership information in the message. Second, a node will periodically select a random member in its group for membership exchange, in a way similar to the gossip protocol), 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anugu-Tidwell-Pfeifer in light of Liang in order to provide management of networks and, more particularly, techniques for membership management of network nodes in a tree structure (Liang ¶1),


Regarding Claim 7, 18
Anugu-Tidwell-Pfeifer -Liang teaches:

The method according to claim 1.

Liang teaches:

The method according to claim 1, wherein the method comprises: transmitting information relating to the member list, wherein the information comprises information related to the procedure (¶63 nodes periodically exchange membership information with each other. Such exchange allows nodes to learn about newly joined nodes, and to update liveness estimate (i.e., the age) for existing membership entries. There are three kinds of membership exchange messages. First, when a node heartbeats with its right neighbor, it will piggyback some membership information in the message. Second, a node will periodically select a random member in its group for membership exchange, in a way similar to the gossip protocol), 

 ¶23 A message may be sent periodically from each node to a neighbor of each node for failure detection (information related to the procedure)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anugu-Tidwell-Pfeifer in light of Liang in order to provide management of networks and, more particularly, techniques for membership management of network nodes in a tree structure (Liang ¶1),

Claims 11 and 22  are rejected under 35 U.S.C. 103 as being unpatentable over Anugu-Tidwell-Pfeifer as applied to claim 1 above, and further in view of Fitch (US 20090154343 A1)

Regarding Claim 11, 22

Anugu-Tidwell-Pfeifer does not teach:

The method according to claim 1, wherein the method comprises receiving a synchronization message from an external clock connected to each node, wherein the synchronizing of the transmission of the respective probe message is triggered by the synchronization message.

Fitch teaches:

The method according to claim 9, wherein the method comprises receiving a synchronization message from an external clock connected to each node, wherein the synchronizing of the transmission of the respective probe message is triggered by the synchronization message (¶21 These periodic messages can include a timing signal (i.e. a network synchronization timing signal) to which each of the nodes 112 can synchronize their internal timers ¶30 network synchronization timing signal can be a transmission of a message at a pre-defined regular interval (e.g. a beacon or heartbeat signal). The message can have a message identifier that each of the nodes of network 310 can interpret as a timing message)
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Anugu-Tidwell-Pfeifer in light of Fitch in order to provide synchronization timing for the nodes (Fitch ¶21).
















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445